Citation Nr: 1110737	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and died in September 1989.  The appellant is his surviving spouse (widow).  She appealed to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied her petition to reopen a claim for service connection for the cause of the Veteran's death after finding that she had not submitted new and material evidence since a prior, unappealed, and therefore final and binding, July 1991 RO decision that had denied her claim on the merits.

In May 2009, however, the Board determined there was new and material evidence and therefore reopened the claim.  But rather than immediately readjudicating the claim on the underlying merits, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further necessary development and consideration.  

The file was returned to the Board before all of that requested development was accomplished, so the Board again remanded the claim in October 2009 to ensure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance).  But see, too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (requiring only "substantial," not "exact" compliance with the Board's remand directives).  Since all requested development has now been accomplished, the case is once again before the Board for a decision on the underlying merits of the claim.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death shows he died in September 1989 from 
cardio-respiratory arrest, pneumonia/pulmonary embolism, and carcinoma of the lung, with atherosclerotic cardiovascular disease listed as a significant condition contributing to his death but not resulting in the underlying cause.  

2.  During his lifetime service connection only had been established for asthma, rated as 30-percent disabling.  

3.  The most probative (competent and credible) medical and other evidence in the file indicates the conditions that caused or contributed substantially or materially to his death were unrelated to his military service, including to his service-connected asthma.


CONCLUSION OF LAW

The Veteran's death was not due to disability incurred in or aggravated by his military service, or disability that may be presumed to have been incurred in service, or disability that was proximately due to, the result of, or aggravated by his service-connected asthma.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).   These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).


The duty to notify has been satisfied in this particular case by means of letters from the RO and AMC (on remand) to the appellant in April 2008, July 2009, and April 2010, which properly informed her of what evidence was required to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  That most recent April 2010 letter, which, as mentioned, was sent on remand, discussed the downstream disability-rating and effective-date elements of her claim, see Dingess, supra, as well as the information required by Hupp.  The AMC also readjudicated the claim in a February 2011 supplemental statement of the case (SSOC) after providing all required notice to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Here, on remand, two VA compensation examiners commented on the likelihood that a service-connected disability either cause or contributed to the Veteran's death.  Both examiners considered his pertinent medical and other history before offering their opinions and discussed the rationale of their opinions, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  So, in twice remanding the claim, the Board already has obtained comment on this determinative issue of causation.

Also on remand, the AMC attempted to obtain records from Dr. R.F. and the Orlando Regional Medical Center (ORMC).  However, both Dr. R.F. and the ORMC replied that all records pertaining to the Veteran had been destroyed.  Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued any error or deficiency in providing notice or assistance with her claim that is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  So no additional notice or assistance is required, and the Board may proceed to addressing the merits of the appellant's appeal.


II.  Service Connection for the Cause of the Veteran's Death

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a).  Certain conditions, including heart disease, are chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

So to establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service - including by way of a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, the Veteran's certificate of death shows that he died in September 1989 from cardio-respiratory arrest, pneumonia/pulmonary embolism, and carcinoma of the lung; in addition, atherosclerotic cardiovascular disease is listed as a significant condition contributing to his death but not resulting in the underlying cause.  His service treatment records (STRs) make no reference to any of these conditions, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Nor is heart disease mentioned within one year of his separation from active duty.  His STRs show respiratory problems associated with asthma, for which service connection was granted and a 30 percent rating assigned.  This was his only service-connected disability during his lifetime.  

There also is no post-service medical evidence suggesting that any of the diseases listed on his certificate of death (cardio-respiratory arrest, pneumonia/pulmonary embolism, carcinoma of the lung, and atherosclerotic cardiovascular disease) are in any way related to his military service.  Of particular relevance, a November 1947 VA examination report makes no reference to any of these disorders and lists asthma as his only respiratory disorder.  In fact, the evidence shows his lung cancer was first detected during the 1970s, so not until about 30 years after his military service had ended, with no relevant complaints or findings in the interim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board equally retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against other evidence in the file to determine which evidence is more or most probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit Court also has held that supporting medical nexus evidence is not always or categorically required to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

But if, instead, the type of condition at issue is not one that is readily amenable to lay diagnosis or comment on etiology, there has to be medical evidence supporting the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

And, here, all of the conditions in question are not the type that can be diagnosed or linked to service just by lay opinion.  So medical evidence is needed to support the claim, and unfortunately there is none in this instance.  None of the medical evidence in the file suggests or indicates the disorders listed on the Veteran's certificate of death were related to his military service, or that his heart disease initially manifested to the required minimum compensable degree of at least 
10-percent disabling within one year of his discharge from service to warrant presuming it was incurred in service.  Moreover, none of the medical evidence in the file attributes his death, either principally or secondarily, to his 
service-connected asthma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Simply stated, service connection is not warranted for any of the disorders listed on the Veteran's certificate of death, either on a direct, presumptive, or secondary basis.   See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  See, too, Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether service connection is warranted, so including for cause of death, all potential theories of entitlement - direct, presumptive, and secondary, must be considered.

The appellant's claim is premised on the notion that, although not listed on the certificate of death, the Veteran's service-connected asthma nonetheless contributed substantially or materially to his death.  In support of this theory of causation, the appellant submitted a July 2008 letter from R.F., M.D., indicating that "[a]sthma may have contributed to this Veteran's death." 

But there are several problems with Dr. R.F.'s opinion that significantly lessen or limit its probative value.  First, the statement that asthma may have contributed to the Veteran's death is too equivocal or speculative to be of any significant probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that service connection may not be based on resort to speculation or remote possibility).  The Court has held on numerous occasions that an equivocal opinion as to etiology has limited probative value.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  The cases indicate that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, but that a doctor's opinion phrased in terms of "may be" related to service is an insufficient basis for an award of service connection because this, for all intents and purposes, is just like or tantamount to saying the condition in question just as well "may or may not" be related to service.  See also Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

But more problematic is the fact that it is unclear whether Dr. R.F. based his opinion on knowledge of the Veteran's history and circumstances and, even if he did, he still did not offer or provide any discussion of the underlying rationale of the opinion.  Indeed, to the contrary, the opinion is entirely conclusory, which in turn limits its probative value because the Court has held that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  In sum, Dr. R.F.'s conclusory opinion is entitled to little, if any, weight. 

In contrast, two VA compensation examiners reviewed the claims file for the pertinent history and provided supporting rationale when concluding that a 
service-connected disability neither caused nor contributed to the Veteran's death.  In a September 2009 report, the first VA examiner stated that he had carefully reviewed the claims file.  He then noted the Veteran had contracted pneumonia during World War II, while stationed at Marshall Islands, but that there are no treatment records from that episode.  There is no treatment data from 1945 when he left the military until the appellant's letter stating that lung cancer was found in his left lung in the 1970s, which was removed.  She explained that the Veteran had worked in a non-physical position for the fire department until the late 1980s, when it was discovered that he had either recurrent lung cancer in the right lung or a second primary lung cancer, which unfortunately was not resectable.  The examiner noted there is no information about whether the Veteran smoked (since corrected in the Board's subsequent remand), or what his lung disease did between his bout of pneumonia in 1942 and his left pneumonectomy in the 1970s.  The examiner also explained that the Veteran's pulmonary function was adequate to allow a left total pneumonectomy, and that he was able to perform light duty at the fire department until he developed cancer in his right lung in 1989.  Therefore, according the VA examiner, it appears the Veteran's service-connected asthma allowed for a left pneumonectomy to be performed, as well as years of light duty work until the late 1980s.  The examiner then provided the following opinions:

In view of this, it seems less likely as not that the asthma was the primary cause of death or even a major contributor of the cause of death as he would not have been able to stay on a full time job, even with light duty in the fire department from the early 70's to the late 80's if the asthma was very active.  

There is no question a history of asthma can contribute to cardiopulmonary arrest , but 47 tears [sic] after the insiting [sic] bout of pneumonia in the Marshall Islands, means the asthma that resulted from this was basically stable for most of those years and did not play a significant role in his death.  

This is my opinion and with no additional data suggesting the asthma was much more aggressive from the 50's to the 80's, I can't speculate that it played much of a role in his death. 

The Board's October 2009 remand was to obtain medical comment concerning the additional question of whether the conditions listed on the Veteran's death certificate (so aside from his asthma, concerning which there was comment) were attributable to his military service - including to his potential exposure to asbestos while stationed aboard ships.

A since obtained May 2010 addendum report by another VA examiner concludes that, after reviewing the Veteran's claims file and consulting with a staff pulmonologist, the Veteran's cardio-respiratory arrest, pneumonia/pulmonary embolism, carcinoma of the lung, and atherosclerotic cardiovascular disease are not attributable or otherwise related to his military service.  The examiner based this opinion on the fact that these conditions listed on the certificate of death are all the result of the Veteran's lung cancer, that his coronary artery disease is due to his age, and that there is no record of him being onboard a ship during the period from November 1942 to December 1945 (i.e., while in service) that might have potentially involved exposure to asbestos.

These VA opinions constitute the most compelling evidence against the appellant's claim since they are based on a review of the pertinent medical and other history and are supported by sound rationale.  See Nieves-Rodriguez, 22 Vet. App. at 298 (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board is sympathetic to her loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Unfortunately, the appellant's unsubstantiated lay statements, alone, are insufficient to prove her claim, since she is not competent to attribute the Veteran's cause of death to his service-connected asthma.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons generally are not competent to render probative opinions on diagnosis or etiology of a disorder).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


